                              Case 2:20-cv-06397-GW-PLA Document 46 Filed 03/05/21 Page 1 of 1 Page ID #:277



                                     1
                                     2
                                     3
                                     4
                                     5
                                     6
                                     7                         UNITED STATES DISTRICT COURT
                                     8                        CENTRAL DISTRICT OF CALIFORNIA
                                     9
                                     10   APL CO. PTE LTD                               CASE NO. 2:20-cv-06397-GW-
                                                                                        PLA
                                     11                            Plaintiff,
Gordon Rees Scully Mansukhani, LLP




                                                                                        ORDER RE STIPULATED
                                     12         vs.                                     PROTECTIVE ORDER
      5 Park Plaza, Suite 1100




                                     13   WYNSTREAM INC.; WYNSTREAM
         Irvine, CA 92614




                                          PACIFIC INC.; JUSTIN CHIU; QUAN
                                     14   XIONG GUAN aka BARRY GUAN;
                                          and ANDPLASTIC TRADE CO. LTD.
                                     15
                                                                   Defendants.
                                     16
                                     17         Having considered the papers, and finding that good cause exists, the
                                     18   Parties’ Stipulated Protective Order is granted.
                                     19         IT IS SO ORDERED.
                                     20
                                     21   Dated: March 5, 2021
                                     22
                                                                                    Hon. Paul L. Abrams
                                     23                                             United States Magistrate Judge
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                  -1-
                                                              ORDER RE: STIPULATION FOR PROTECTIVE ORDER
